Exhibit 99.1 Media Contact: Dana Crothers Marketing Director 704.940.2904 dcrothers@cogdellspencer.com FOR IMMEDIATE RELEASE August 6, 2009 COGDELL SPENCER INC. REPORTS SECOND QUARTER 2 Charlotte, N.C. (August 6, 2009) – Cogdell Spencer Inc. (NYSE: CSA), a real estate investment trust (REIT) that invests in specialty office buildings, including medical offices and ambulatory surgery and diagnostic centers, and provides strategic planning and design and construction services for the medical profession, announces financial results for the quarter ended June 30, 2009. Second Quarter 2009 Results For the second quarter of 2009, Cogdell Spencer Inc. reports Funds from Operations Modified (FFOM) of $6.4 million, or $0.19 per share and operating partnership unit, excluding an after-tax, debt extinguishment and interest rate derivative charge of ($1.5 million), or ($0.05) per share and operating partnership unit, related to a $50.0 million repayment and amendment to the Term Loan (as defined below).FFOM including the debt extinguishment and interest rate derivative charge described above was $4.9 million, or $0.14 per share and operating partnership unit, for the second quarter of 2009.During the same period in 2008, FFOM was $7.3 million, or $0.30 per share and operating partnership unit.FFOM adds back to traditionally defined Funds from Operations (FFO) non-cash amortization of non-real estate related intangible assets associated with purchase accounting. FFO for the second quarter of 2009 was $5.6 million, or $0.16 per share and operating partnership unit, excluding the debt extinguishment and interest rate derivative charge described above.FFO including the debt extinguishment and interest rate derivative charge described above was $4.1 million, or $0.12 per share and operating partnership unit, for the second quarter of 2009.During the same period in 2008, FFO was $4.8 million, or $0.20 per share and operating partnership unit. Net income (loss) attributable to Cogdell Spencer Inc. for the second quarter of 2009 was ($1.0 million), or ($0.04) per share, excluding the debt extinguishment and interest rate derivative charge described above.Net income (loss) attributable to Cogdell Spencer Inc. including the debt extinguishment and interest rate derivative charge described above was ($2.3 million), or ($0.09) per share, for the second quarter of 2009.During the same period in 2008, net income (loss) was ($1.8 million), or ($0.12) per share. As of June 30, 2009, the Company’s portfolio consisted of 62 consolidated wholly-owned and joint venture properties, comprising a total of approximately 3.3 million net rentable square feet.The overall percentage of leased space at the Company’s 62 in-service, consolidated properties as of June 30, 2009, was 90.9%.In addition, the Company has three unconsolidated joint venture properties comprising a total of approximately 0.2 million net rentable square feet and manages 50 properties for third party clients comprising a total of approximately 2.2 million net rentable square feet. Results for the Six Months Ended June 30, 2009 FFOM for the six months ended June 30, 2009, was $14.5 million, or $0.47 per share and operating partnership unit, excluding after-tax charges totaling ($103.3 million), or ($3.35) per share and operating partnership unit, related to asset impairment, debt extinguishment and interest rate derivative (see additional description below).FFOM for the six months ended June 30, 2009, including the charges described above, was ($88.8 million), or ($2.88) per share and operating partnership unit.During the same period in 2008, FFOM was $13.1 million, or $0.59 per share and operating partnership unit. FFO for the six months ended June 30, 2009, was $12.1 million, or $0.39 per share and operating partnership unit, excluding the charges described above.FFO including the charges described above was ($91.2 million), or ($2.96) per share and operating partnership unit, for the six months ended June 30, 2009.During the same period in 2008, FFO was $9.9 million, or $0.45 per share and operating partnership unit. Net income (loss) attributable to Cogdell Spencer Inc. for the six months ended June 30, 2009, was ($1.4 million), or ($0.06) per share, excluding the charges described above.Net income (loss) attributable to Cogdell Spencer Inc. including the charges described above was ($72.5 million), or ($3.21) per share, for the six months ended June 30, 2009.During the same period in 2008, net income (loss) was ($3.6 million), or ($0.24) per share. During the six months ended June 30, 2009, the Company recorded a pre-tax, non-cash impairment charge of ($120.9 million), or ($4.47) per share and operating partnership unit, and the Company recognized a non-cash income tax benefit related to the charge of $19.2 million, or $0.71 per share and operating partnership unit, resulting in an after-tax impairment charge of ($101.7 million), or ($3.76) per share and operating partnership unit.The charge was recorded during the first quarter of 2009.No impairment charge was recorded during the second quarter of 2009. Debt Extinguishment and Interest Rate Derivative Charge During the second quarter of 2009, the Company repaid $50.0 million of the $100.0 million outstanding under the Erdman senior secured term loan agreement (“Term Loan”).In connection with this repayment, the Term Loan interest rate and financial covenants were amended.As a result of the amendment, all unamortized Term Loan deferred finance costs and costs paid to the lenders that were party to the amendment were expensed during the second quarter of 2009.The second quarter charge to debt extinguishment and interest rate derivative expense was approximately $0.9 million, before income tax benefit.The Company recorded an income tax benefit of approximately $0.4 million related to this charge. The Company previously entered into a $100.0 million interest rate swap agreement that fixed the floating rate portion of the $100.0 million Term Loan.Due to the repayment and the amendment to the Term Loan, approximately $1.6 million related to swap derivative hedge ineffectiveness was charged to debt extinguishment and interest rate derivative expense during the second quarter of 2009.The non-cash charge represents the portion of the mark to market fair value liability of the interest rate swap agreement for which there are no more future interest payments under the Term Loan.The Company recorded an income tax benefit of approximately $0.6 million related to this charge, resulting in after-tax charge of approximately $1.0 million. The Company has not terminated the $100.0 million interest rate swap agreement.The $100.0 million interest rate swap agreement will be used to fix the floating rate portion on $50.0 million outstanding on the Term Loan and $50.0 million outstanding under the secured revolving Credit Facility. Capital Transactions In May 2009, the Company refinanced the Roper MOB mortgage note payable.The principal amount was increased from $9.1 million to $9.5 million and the additional proceeds were used for working capital purposes.The note payable matures in June 2019 and requires monthly principal and interest payments based on a 25-year amortization.The interest rate is fixed at 7.1%. In June 2009, the Company issued 23.0 million shares of common stock, resulting in net proceeds to the Company of $76.5 million.The net proceeds were used to fund the $50.0 million repayment under the Term Loan, to reduce borrowings under the Company’s secured revolving credit facility, and for working capital purposes. In June 2009, the Company obtained mortgage financing for the Lancaster Rehabilitation
